Citation Nr: 0116077	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to March 
1981.  The veteran expired in October 1999.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant has stated that Dr. S. of Stony Brook Hospital 
informed her that without his spleen the veteran was unable 
to resist the infection, which caused his death.  In this 
regard, the record discloses that the veteran was medically 
discharged from service following Medical Board proceedings 
conducted in January 1981.  A report of the Medical Board, 
and hospital records dated in May and July 1980 have been 
associated with the claims file.  The remainder of the 
veteran's service records are not on file.  A review of the 
evidence shows that the RO submitted a request for the 
veteran's service medical records to the National Personnel 
Records Center (NPRC) in August 1981.  The RO was informed 
that no service medical records were on file.  In light of 
the close proximity of the RO's request for records and the 
date of the veteran's release from service, the Board is of 
the opinion that the NPRC should be requested to conducted 
another search for the veteran's medical records. 

The record further discloses that the RO requested the 
appellant to complete and return VA Forms 21-4142 in order to 
obtain copies of medical reports documenting treatment the 
veteran received.  The appellant completed VA Forms 21-4142 
only with respect the veteran's October 1999 emergency 
medical treatment.  Medical records were received from the 
facility where the veteran was initially treated.  Records 
were not received from Stony Brook Hospital, the facility to 
which the veteran was transferred and reportedly died. Stony 
Brook Hospital informed the RO that they were unable to 
locate a registration of the veteran.  The Board notes that 
the certifying physician on the death certificate apparently 
was on staff at this facility.  The Board is of the opinion 
that another records inquiry should be submitted to ensure 
that all potential sources of medical records for this 
facility have been explored.  Moreover, the Board is of the 
opinion that the appellant should again be requested to 
provide information regarding private or VA treatment the 
veteran received subsequent to his release from service.    

The Court has held that a survivor of a deceased veteran is 
eligible for dependency and indemnity compensation (DIC) 
under section 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100% disability rating for the statutory period 
of time; (2) the veteran would have been in receipt of a 100% 
disability rating for such time but for CUE in a final rating 
or Board decision; or (3) if under specific and limited 
exceptions, the veteran was "hypothetically" entitled to a 
100% disability rating for the required period of time.  
Marso v. West, 13 Vet.App. 260, 267 (1999); 38 U.S.C.A. § 
1318 (West 1991 & Supp. 2000); 38 C.F.R. § 3.22.

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100% disability rating for 
the required period of time can only be made for claims where 
38 C.F.R. § 19.196 applies, i.e., for those "entitled to 
receive" claims received prior to the March 1992 effective 
date of section 20.1106, or where a veteran had never filed a 
claim for VA benefits, and therefore no final VA decision 
regarding the veteran's level of disability was made.  See 
Marso, supra (citing to Carpenter v. West, 11 Vet. App. 140 
(1998) and Wingo v. West, 11 Vet. App. 307 (1998).

The Board notes that the implementing regulation of 38 
U.S.C.A. § 1318, which is 38 C.F.R. § 3.22, was changed, 
effective January 2000.  The appellant's claim for DIC under 
38 U.S.C.A. § 1318 was filed prior to January 2000, and thus 
the former implementing regulation would also apply to her 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so).  The new regulation 
in effect eliminates consideration of hypothetical 
entitlement as a basis of awarding benefits under 38 U.S.C.A. 
§ 1318. 

In her notice of disagreement the appellant indicated she was 
disagreeing with the denial of DIC.  The statement of the 
case does not include this issue.  Thus, another statement of 
the case is required.  Manlincon v. West, 12 Vet. App. 328 
(1999). 


Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

2.  The RO should request the National 
Personnel Records Center (NPRC) located in 
St. Louis, Missouri to conduct a search for 
any additional service medical records. 

3.  The RO should contact the appellant and 
request that she provide a comprehensive 
statement of the names and addresses, and 
approximate dates of treatment for all 
medical providers who treated the veteran 
since March 23, 1981.  After securing the 
necessary releases, the RO should request any 
records of medical treatment which have not 
been associated with the claims file.  The RO 
should inform the appellant that University 
Hospital and Medical Center, located in Stony 
Brook, New York has no record of the veteran 
being treated at that facility and request 
her assistance in this matter.  The RO is 
requested to the obtain treatment records 
relevant to the veteran's October 1999 
transport to the emergency room at University 
Hospital and Medical Center, located in Stony 
Brook, New York.  (A copy of the death 
certificate should accompany the request 
submitted to University Hospital and Medical 
Center.).  Copies of any records obtain 
should be associated with the claims file.  
If the search for any of the records 
identified has negative results, 
documentation from that facility, to that 
effect should be place in the claims file.    

4.  Thereafter, RO should refer the claims 
file to an appropriate specialist for review 
and to render opinions concerning the 
following:

a) Whether it is as likely as not that the 
Hodgkin's disease and/or associated treatment 
caused or aggravated the veteran's renal cell 
carcinoma?

b)  Whether it is as likely as not that the 
renal cell carcinoma and/or septic shock 
contributed materially or substantially cause 
the veteran's death, aided in the production 
of death, or caused debilitating effects 
which rendered the veteran materially less 
capable of resisting the effects of the 
disease(s) which caused the veteran's death.?

c) Whether it is as likely as not that the 
Hodgkin's disease and/or the splenectomy 
contributed materially or substantially cause 
the veteran's death, aided in the production 
of death, or caused debilitating effects 
which rendered the veteran materially less 
capable of resisting the effects of the 
disease(s) which caused the veteran's death.

A complete rationale for any opinion 
expressed must be provided. 

5.  It is requested that the RO furnish the 
appellant a statement of the case regarding 
the issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  She 
should also be informed of the requirements 
necessary to perfect her appeal.  The RO is 
informed that this issue is not before the 
Board until timely protected.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition warranted in this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



